Exhibit 10.2
UST 201



ARRA Side Letter


United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220


November 15, 2011


Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of January 9, 2009, between Crescent Financial Corporation (the “Acquired
Company”) and the United States Department of Treasury
(“Investor”).  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Securities Purchase Agreement.
 
The American Recovery and Reinvestment Act of 2009, as it may be amended from
time to time (the “Act”), includes provisions relating to executive compensation
and other matters that may be inconsistent with the Securities Purchase
Agreement, the Warrant and the Certificate of Designation (the “Transaction
Documents”).  Accordingly, Investor and Crescent Financial Bancshares, Inc. (the
“Acquiror Company”) desire to confirm their understanding as follows:
 
1.           Notwithstanding anything in the Transaction Documents to the
contrary, in the event that the Act or any rules or regulations promulgated
thereunder are inconsistent with any of the terms of the Transaction Documents,
the Act and such rules and regulations shall control.
 
2.           For the avoidance of doubt (and without limiting the generality of
Paragraph 1):
 
(a)           the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 as implemented by the Interim Final Rule on TARP
Standards for Compensation and Corporate Governance, 31 C.F.R. Part 30, as
amended by the Act or otherwise from time to time (“EESA”), shall apply to the
Acquiror Company;
 
(b)           the waiver to be delivered by each of the Acquiror Company’s
Senior Executive Officers pursuant to Section 1.2(d)(v) of the Securities
Purchase Agreement shall, in addition, be delivered by any additional highly
compensated employees required by applicable rules or regulations under EESA;
 
(c)           the Acquiror Company’s chief executive officer and chief financial
officer shall provide the written certification of compliance by the Acquiror
Company with the requirements of Section 111 of EESA in the manner specified by
Section 111(b)(4) thereunder or in any rules or regulations under EESA; and
 
(d)           the Acquiror Company shall be permitted to repay preferred shares,
and when such preferred shares are repaid, the Investor shall liquidate warrants
associated with such preferred shares, all in accordance with the Act and any
rules and regulations thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
UST 201


From and after the date hereof, each reference in the Securities Purchase
Agreement to “this Agreement” or “this Securities Purchase Agreement” or words
of like import shall mean and be a reference to the Agreement (as defined in the
Securities Purchase Agreement) as amended by this letter agreement.
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.


This letter agreement, the Securities Purchase Agreement, the Post-Merger Side
Letter, the Warrant, the Certificate of Designation and any other documents
executed by the parties at the Closing constitute the entire agreement of the
parties with respect to the subject matter hereof.


Nothing in this letter agreement shall be deemed an admission by Investor as to
the necessity of obtaining the consent of the Company in order to effect the
changes to the Transaction Documents contemplated by this letter agreement, nor
shall anything in this letter agreement be deemed to require Investor to obtain
the consent of any other TARP recipient (as defined in the Act) participating in
the Capital Purchase Program (the “CPP”) in order to effect changes to their
documentation under the CPP.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.
 
[Remainder of this page intentionally left blank]
 
 
-2-

--------------------------------------------------------------------------------

 
 
UST 201


In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 

 
UNITED STATES DEPARTMENT OF
 
THE TREASURY
       
By: 
/s/ Timothy G. Massad
   
Name: Timothy G. Massad
   
Title: Assistant Secretary for Financial Stability
       
CRESCENT FINANCIAL BANCSHARES, INC.
       
By:
/s/ Michael G. Carlton
   
Name:  Michael G. Carlton
   
Title:  President

 
 
 

--------------------------------------------------------------------------------

 

 